Name: Commission Regulation (EC) No 1335/2001 of 2 July 2001 amending Regulation (EEC) No 2921/90 on aid for the production of casein and caseinates from skimmed milk
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|32001R1335Commission Regulation (EC) No 1335/2001 of 2 July 2001 amending Regulation (EEC) No 2921/90 on aid for the production of casein and caseinates from skimmed milk Official Journal L 180 , 03/07/2001 P. 0020 - 0020Commission Regulation (EC) No 1335/2001of 2 July 2001amending Regulation (EEC) No 2921/90 on aid for the production of casein and caseinates from skimmed milkTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 15 thereof,Whereas:(1) Article 2(1) of Commission Regulation (EEC) No 2921/90(3), as last amended by Regulation (EC) No 502/2001(4), sets the aid for skimmed milk processed into casein or caseinates. Given the market trend for these products and that for skimmed milk powder, the aid should be decreased.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1In Article 2(1) of Regulation (EEC) No 2921/90 "EUR 4,40" is replaced by "EUR 3,80".Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 279, 11.10.1990, p. 22.(4) OJ L 73, 15.3.2001, p. 15.